Exhibit 10.1

 

REVOLVING CONVERTIBLE LOAN NOTE

 

LENDER:

BORROWER:

 

 

Gary A. Agron

Retrospettiva, Inc.

Boro Vukadinovic

112 West 9th Street, Suite 518

5445 DTC Parkway, Suite 520

Los Angeles, California 90015

Greenwood Village, Colorado 80111

Attn: Boro Vukadinovic

Attn: Gary A. Agron

 

 

 

DATE OF NOTE: November 14, 2007

INTEREST RATE: 8%

 

 

 

PRINCIPAL AMOUNT: $133,333

 

1.                                      Promise to Pay. Retrospettiva, Inc., a
California corporation (“Borrower”), promises to pay to Gary A. Agron and Boro
Vukadinovic (collectively, the “Lender”), or order, in lawful money of the
United States of America and in immediately available funds, the principal sum
of ONE HUNDRED THIRTY THREE THOUSAND THREE HUNDRED THIRTY THREE AND NO/100
DOLLARS ($133,333) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Loans made by the Lender to the Borrower under the
Revolving Credit Agreement by and between Borrower and Lender dated as of
November 14, 2007, as amended, supplemented or otherwise modified and in effect
from time to time, the “Loan Agreement”), on demand, and to pay interest on the
unpaid principal amount of each such Loan in like money and funds, for the
period commencing on the date of such Loan until such Loan shall be paid in
full, at the interest rate per annum set forth herein. Terms used but not
defined in this Note have the respective meanings assigned to them in the Loan
Agreement.

 

2.                                      Recording of Loans. The date and amount
of each Loan made by the Lender to the Borrower, and each payment made on
account of the principal thereof, shall be recorded by the Lender on its books
and, prior to any transfer of this Revolving Convertible Loan Note (“Note”),
endorsed by the Lender on the Schedule attached hereto or any continuation
thereof; provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Loan Agreement or hereunder in respect of
the Loans made by the Lender.

 

3.                                      Payment. The loan, including all
principal and accrued interest not yet paid shall be due on demand. Borrower
will pay Lender at Lender’s address shown above or at such other place as Lender
may designate in writing. Unless otherwise agreed or required by applicable law,
payments will be applied first to any unpaid collection costs, then to accrued
unpaid interest and any remaining amount then to principal.

 

4.                                      Interest Rate. The interest rate on this
Note is six percent (8%) percent per annum.

 

5.                                      Prepayment. Borrower may pay without
penalty all or a portion of the amount owed earlier than it is due. Early
payments will not, unless agreed to by Lender in writing, relieve Borrower of
Borrower’s obligation to continue to make payments under the payment

 

--------------------------------------------------------------------------------


 

schedule, but rather, they will reduce the principal balance due and may result
in Borrower’s making fewer payments.

 

6.                                      Default. Borrower will be in default if
any of the following happens:  (a) Borrower fails to make any payment within ten
(10) days of when due;  (b) Borrower breaks any promise Borrower has made to
Lender, or Borrower fails to perform promptly at the time and strictly in the
manner provided in this Note or any agreement including but not limited to the
Loan Agreement related to this Note, or in any other agreement or loan Borrower
has with Lender; (c) Any representation or statement made or furnished to Lender
by Borrower or on Borrower’s behalf is false or misleading in any material
respect; (d) Borrower becomes insolvent, a receiver is appointed for any part of
Borrower’s property, Borrower makes an assignment for the benefit of Lender, or
any proceeding is commenced either by Borrower or against Borrower under any
bankruptcy or insolvency laws or (e) Any creditor tries to take any of
Borrower’s property.

 

7.                                      Lender’s Rights. Upon default, Lender
may declare the entire unpaid principal balance on this Note and all accrued
unpaid interest immediately due, without notice, and then Borrower will pay that
amount. Upon default, including failure to pay any payment within ten (10) days
of when due or upon the final maturity, whichever occurs first, Lender, at its
option, may also, if permitted under applicable law, do one or both of the
following:  (a) increase the interest rate on this Note to 18%; and (b) add any
unpaid accrued interest to principal and such sum will bear interest therefrom
until paid at the rate provided in this Note (including any increased rate). The
interest rate will not exceed the maximum rate permitted by applicable law.
Lender may hire or pay someone else to help collect this Note if Borrower does
not pay. Borrower also will pay Lender that amount. This includes, subject to
any limits under applicable law, Lender’s attorney’s fees and legal expenses
whether or not there is a lawsuit, including attorney’s fees and legal expenses
for bankruptcy proceedings (including efforts to modify or vacate any automatic
stay or injunction), appeals, and any anticipated post-judgment collection
services. If not prohibited by applicable law, Borrower also will pay any court
costs, in addition to all other sums provided by law. This Note has been
delivered to Lender and accepted by Lender in the State of Colorado. This Note
shall be governed by and construed exclusively in accordance with the laws of
the State of Colorado.

 

8.                                      Joint and Several Liability; Waiver of
Maker. Maker and each party liable hereon in any capacity, whether as endorser,
surety, guarantor or otherwise, and all others who may become liable, primarily
or secondarily, for all or any part of the obligations, jointly and severally:

 

a.                                       Waives presentment for payment, demand,
protest and notice of presentment, notice of protest, notice of non-payment and
notice of dishonor of this debt and each and every other notice of any kind
respecting this Note and all lack of diligence or delays in collection or
enforcement hereof;

 

b.                                      Agrees that Lender and any subsequent
holder of this Note, at any time or times, without notice to the undersigned or
its consent, may grant extensions of time, without limit as to the number of the
aggregate period of such extensions, for the payment of any principal, interest
or other sums due hereunder;

 

--------------------------------------------------------------------------------


 

c.                                       To the extent permitted by law, waives
all exemptions under the laws of the State of Colorado and/or any state or
territory of the United States;

 

d.                                      Consents to the release of any security,
and agrees that any such extension or release may be made without notice to any
of the parties and without in any way affecting or discharging liability for the
obligations hereunder;

 

e.                                       To the extent permitted by law, waives
the benefit of any law or rule of law intended for its advantage or protection
as an obligor hereunder or providing for its release or discharge from liability
hereon, in whole or in part, on account of any facts or circumstances other than
full and complete payment of all amounts due hereunder; and

 

f.                                         Agrees to pay, in addition to all
other sums of money due, all cost of collection and attorney’s fees, whether
suit be brought or not, if this Note is not paid in full when due, whether at
the stated maturity or by acceleration.

 

9.                                      Miscellaneous.

 

a.                                       It is not intended hereby to charge
interest at a rate in excess of the maximum rate of interest permitted to be
charged to Borrower under applicable law, but if, notwithstanding such
intention, interest in excess of the maximum rate shall be paid hereunder, the
excess shall be applied to principal and the interest rate on this Note shall be
adjusted to the maximum permitted under applicable law during the period or
periods that the interest rate otherwise provided herein would exceed such rate.

 

b.                                      Any reference herein to the Lender shall
be deemed to include and apply to every subsequent holder of this Note.

 

c.                                       This Note shall be governed by and
construed in accordance with the laws of the State of Colorado, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof. The Borrower agrees that process may be served upon it in any
manner authorized by the laws of the State of Colorado for such person and
waives and covenants not to assert or plead any objection that it might
otherwise have to such jurisdiction and such process.

 

 

BORROWER:

 

 

 

 

Retrospettiva, Inc.

 

 

 

 

 

 

 

By:

/s/ Boro Vukadinovic

 

Boro Vukadinovic

 

Chief Executive Officer

 

1

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS

 

This Note evidences Loans made under the within-described Revolving Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, and subject to the payments and prepayments of principal set forth below:

 

Date Made

 

Principal
Amount
of Loan

 

Amount
Paid
or Prepaid

 

Unpaid
Principal
Amount

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------